DETAILED ACTION
                                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, alone or in combination the apparatus, method, computer readable medium that stores executable instructions wherein a memory configured to store one or more encryption keys; a hardware processor communicatively coupled to the memory, and configured to: receive an email message comprising: a first portion of the email message having a first level of encryption; and a second portion of the email message having a second level of encryption; receive an indication that a first portion of a reply message is in response to the first portion of the received email message; receive an indication that a second portion of the reply message is in response to the second portion of the received email message; determine that a first encryption key stored in the memory for the first portion of the reply message is associated with the first level of encryption of the first portion of the email message; determine that a second encryption key stored in the memory for the second portion of the reply message is associated with the second level of encryption of the second portion of the email message; encrypt the first portion of the reply message using the first encryption key in response to determining that the first encryption key is associated with the first level of encryption; encrypt the second portion of the reply message using the second encryption key in response to determining that the second encryption key is associated with the second level of encryption; and transmit the reply message to a server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457